Citation Nr: 1411591	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  13-22 212	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for hypertension, as secondary to the service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, as secondary to the service-connected PTSD.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for hypertension, as secondary to the service-connected PTSD, has indeed been received.  Accordingly, the Board is granting this aspect of the Veteran's appeal.  However, the underlying issue of entitlement to the service connection for hypertension, as secondary to the service-connected PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 2008 rating decision denied entitlement to service connection for hypertension, as secondary to the service-connected PTSD; the Veteran was properly notified of the decision but did not appeal.

2.  Evidence added to the record since the November 2008 rating decision raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening the finally disallowed claim for service connection for hypertension, as secondary to the service-connected PTSD, have been met.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that, in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  

The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing notice of the duties to notify and assist claimants in substantiating a claim it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  In the present case, the Veteran was provided notice as to these matters by correspondence dated in August 2010.  

New and Material Evidence Claim

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be established on a secondary basis for a disability which is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In this case, the November 2008 rating decision denied entitlement to service connection for hypertension, as secondary to the service-connected PTSD.  The Veteran was notified of the decision, but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

The evidence added to the record since November 2008 includes the Veteran's statements in support of his claims, a copy of internet source medical information, and VA treatment reports.  In statements provided in July 2013, the Veteran asserted that his hypertension was aggravated, not caused, by his service-connected PTSD.  In support of his claim, he provided a copy of internet source medical information noting that a study had linked PTSD and cardiovascular problems, including that individuals with PTSD tend to show periodic increases in blood pressure and heart rate after exposure to traumatic reminders.  

Based upon the evidence of record, the Board finds that the evidence received since the November 2008 rating decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The evidence includes medical information indicating a possible link between the Veteran's service-connected PTSD and his hypertension-information that was not previously of record that may reasonably result in substantiation of the claim.  Therefore, the claim must be reopened. 


ORDER

New and material evidence having been received sufficient to reopen a claim for service connection for hypertension, as secondary to the service-connected PTSD, the appeal is granted to this extent.  


REMAND

A review of the record reveals that the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate a service connection claim by correspondence dated in August 2010.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

In this case, the Veteran contends that his service-connected PTSD has aggravated his hypertension.  In support of his claim, he provided medical information noting that individuals with PTSD tend to show periodic increases in blood pressure and heart rate after exposure to traumatic reminders.  Accordingly, the Board finds that a medical opinion is required for an adequate determination.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issue remaining on appeal-entitlement to service connection for hypertension, as secondary to the service-connected PTSD.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Whether or not the Veteran responds, appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Obtain a VA opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran has hypertension that was either incurred or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his service-connected PTSD.  The examiner must review the claims file and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.  

3.  After completion of the above and any additional development deemed necessary, the issue remaining on appeal-entitlement to service connection for hypertension, as secondary to the service-connected PTSD-should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


